Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 1 of 11




                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION


   KIS SURETY BONDS, LLP                                    CASE NO: 0:19-cv-80358-DMM

          Plaintiff,
   vs.

   TALISMAN CASUALTY INSURANCE
   COMPANY, LLC a Florida Limited
   Liability Company, and TALISMAN
   CASUALTY INSURANCE COMPANY
   LLC, a Nevada Limited Liability Company
   Defendants.
   _____________________________________/



                                    AMENDED COMPLAINT

          Plaintiff KIS SURETY BONDS, LLC (“KIS” or “Plaintiff”) hereby sues Defendants,

   TALISMAN CASUALTY INSURANCE COMPANY, LLC, a Nevada Limited Liability

   Company (“TALISMAN”), and MARTIEN EERHART (“EERHART”), an individual, and

   states as follows:



                                     Predicate Allegations

          1.      This is a cause of action for damages in excess of the jurisdictional limits

   of this Court exclusive of interest, attorneys fees and costs.

          1.      Plaintiff, KIS is a limited liability company, duly organized and existing

   under the laws of the State of Florida, with its principal place of business in Lake Mary,

   Seminole County, Florida.

          2.      Defendant TALISMAN is a limited liability company, duly organized and
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 2 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 2



   existing under the laws of the State of Nevada with its principal place of business in

   Slidell, Louisiana.

          3.      Defendant, EERHART is an individual and upon information and belief is a

   resident of Boston, Massachusetts. The nation of his citizenship is unknown.

          4.      This Court has jurisdiction over this matter pursuant to 28 USC Sect. 1332

   because Plaintiff and Defendants are all citizens and residents of different states, and

   the amount in controversy exceeds the sum of Seventy Five Thousand ($75,000.00)

   Dollars.

          5.      Venue is proper in this Court because the causes of action accrued in this

   venue as set forth herein, and because this action was removed to this Court and is

   pending in this Court, and proceedings have commenced and are already ongoing in

   this Court.

          6.      All conditions precedent to the bringing of this cause of action have

   occurred, or have been performed, excused, discharged, satisfied or waived.



                                Allegations Common to All Counts

          7.      Defendant, TALISMAN is an insurance company that operates pursuant to

   the laws of the State of Nevada, but has ongoing operations in other locations, including

   within Florida.   More specifically, at all material times hereto, TALISMAN has sold,

   marketed and issued surety bonds for projects located within the State of Florida and to

   Florida residents. Further, TALISMAN enters into Participation Agreements with Florida

   residents, wherein TALISMAN sells to the Florida resident shares in a Nevada Captive

   Cell Insurer controlled and operated by TALISMAN.
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 3 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 3




          8.      Plaintiff, KIS is a company that secures and issues surety bonds for

   companies and others and has been doing business with TALISMAN over many years.

   Its three principals are MARK KAPATOES (“Kapatoes”), RANDY SCHLEGER

   (“Schleger”) and JEFFREY FELDMAN (“Feldman”).

          9.      Prior to and in 2016, KIS and TALISMAN had a business relationship, as

   KIS would place insurance for its surety bond business with TALISMAN, for which

   TALISMAN earned premiums and gained other business advantages.

          10.     In or about 2016, TALISMAN through its President, JEFFREY SCHAFF

   (“Schaff”) and its Surety Program Manager, JOSEPH MARCANTEL (“Marcantel”) were

   in communications with the several principals of Plaintiff.      Marcantel and/or Schaff

   advised KIS that TALISMAN needed an additional infusion of funds or other assets to

   show on its financial books and records for filings with the Nevada Department of

   Insurance.

          11.     Thereafter, the parties entered into discussions and negotiations.

   Marcantel and/or Schaff advised representatives of Plaintiff, KIS that it needed

   $5,200,000.00, and if KIS could arrange to provide for the availability of that sum in

   funds or other credit instruments, it would offer a forty percent (40%) participation equity

   interest in the company.

          12.     KIS and its principals indicated that they could do also and would be

   interested in making a deal.      As a result, sometime prior to December 11, 2016,

   Marcantel, on behalf of TALISMAN, provided Kapatoes with a draft Equity Agreement.

   At that time, Marcantel further recommended to Kapatoes that the equity interest being
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 4 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 4




   offered should be held in trust to avoid any regulatory process. Further, Marcantel

   advised Kapatoes that TALISMAN had checked with its auditor and that although shares

   in trust would still need to be reported, phantom shares would guarantee all the rights of

   shares in trust but would only be reported on the sale or closure of TALISMAN.

          13.     In connection with its potential obligations under the proposal, Plaintiff

   contacted Defendant, EERHART to help arrange for a Proof of Funds or other similar

   equity or credit arrangement to transfer to TALISMAN. Plaintiff had previously done

   business with EERHART with similar types of credit, bonds and other credit instruments

   in exchange for the payment from KIS of premiums to companies used by as part of this

   business.

          14.     EERHART indicated to Plaintiff that he could arrange for $5,200,000.00

   Proof of Funds through JP Morgan Chase Bank (“Chase Bank”) and would do so. He

   advised KIS that the premium for such Proof of Funds, which was to be paid by KIS

   would cost Seventy Five Thousand ($75,000.00) Dollars.

          15.     In connection with those discussions, on or about December 11, 2016,

   Plaintiff KIS and Defendant TALISMAN entered into an Equity Agreement (“Equity

   Agreement”) in which the parties agreed that in exchange for the sum of $5,200,000.00

   through the Proof of Funds and set forth in the POF Letter, TALISMAN would offer and

   exchange shares in the company representing a forty (40%) percent interest in its

   company to Plaintiff. A copy of the Equity Agreement, which set forth the material terms

   of the agreement between the parties, is attached hereto and incorporated herein as

   Exhibit “A”.
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 5 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 5




          16.     Sometime between December 10, 2016 and December 29, 2018, a

   representative of TALISMAN completed and submitted an application to obtain the POF

   application sent to Marcantel, on behalf of TALISMAN, on December 9, 2016.       This

   was submitted to EERHART to obtain the POF that would satisfy the obligations under

   the Equity Agreement.

          17.      Thereafter, EERHART advised representatives of KIS that he had

   arranged the Proof of Funds in the sum of $5,200,000.00 from an account in which

   Plaintiff showed that he had a balance in excess of $5.4 Million.

          18.     On or about December 29, 2016, Plaintiff paid to a company called Wild

   Stallion LLC, at the direction and instructions of Defendant EERHART, and transfer the

   premium payment of Seventy Five Thousand ($75,000.00) Dollars by bank wire transfer.

   A copy of the Wire Transfer Confirmation is attached hereto as Exhibit “B”.

          19.     On or about December 30, 2016, Plaintiff received the Proof of Funds

   Certificate from Chase Bank. Kapatoes, on behalf of the PLAINTIFF, and pursuant to

   the application made by TALISMAN and the efforts EERHART, provided Marcantel, on

   behalf of TALISMAN, the December 29, 2016 Bank Confirmation Letter (“POF Letter”)

   from Chase Bank.             The POF Letter showed a Proof of Funds availability of

   $5,200,000.00. A copy of the POF Letter is attached hereto and incorporated herein as

   Exhibit “C.”

          20.     Thereafter, TALISMAN made use of the POF Letter and the fact of the

   availability of funds that it represented.     However, despite repeated requests and

   efforts to obtained what it was entitled to pursuant to the Equity Agreement, TALISMAN
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 6 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 6



   never issued a forty (40%) percent interest in TALISMAN to Plaintiff or any of its

   members.



                                   Count I - Fraud - Eerhart

          21.     Plaintiff, KIS realleges paragraphs 1 through 20 as though fully set forth

   herein.

          22.     On several occasions, both prior to, and at or about the time KIS requested

   the services of EERHART to help arrange for the $5,200,000.00 POF Letter, EERHART

   advised representatives of KIS that he had the ability to arrange for such issuance of

   credit documents and certificates issued by banks and other financial institutions.

   These would require the payment by KIS of premiums for such credit instruments.

          23.     Plaintiff reasonably and justifiably relied upon the statements made in

   relation to the POF letter for TALISMAN because they had previously done business

   with EERHART and he was able to establish credit arrangements and issue instruments

   in and for such other various matters.

          24.     After the POF Letter was issued, in both 2017 and 2018, Plaintiffs

   repeatedly requested that TALISMAN issue the 40% equity interest that it had been

   promised pursuant to the Equity Agreement. TALISMAN initially delayed and stalled

   doing so, providing various excuses why the issuance of the shares was delayed.

   Eventually, TALISMAN’s representatives began to request additional information about

   the POF Letter.

          25.     On December 13, 2017, Schaff, on behalf of TALISMAN, sent an e-mail to

   EERHART directly regarding the need of TALISMAN to request and obtain an updated
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 7 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 7



   Chase Bank statement, which was then provided.         On December 14, 2017, Eerhart

   responded by e-mail to Schaff and Feldman.          A confirmation statement similar to

   Exhibit “C”, except with the updated date of December 31, 2017 - one year later - was

   thereafter provided by EERHART.

            26.   On January 7, 2018, Schaff sent an email to Marcantel regarding

   verification of the $5,200,000.00 reflected in Exhibit “C” and the subsequent similar POF

   Letter because Schaff, on behalf of TALISMAN, would be meeting with Nevada Division

   of Insurance the following week. On January 8, 2018, Marcantel forwarded Schaff’s

   January 7, 2018 e-mail to Kapatoes. On January 20, 2018, Schaff sent an email to both

   Marcantel and Kapatoes advising that TALISMAN was still in need of the new December

   31, 2017 POF Letter.

            27.   Plaintiff thereafter contacted EERHART and EERHART repeatedly

   assured Plaintiff that it was in fact a proper POF Letter and was issued by Chase Bank,

   showing the availability of such credit, and that he would provide the documentation

   necessary to prove that. EERHART promised to produce further information, but failed to

   do so.

            28.   The POF Letter that EERHART caused to be issued on the stationary of

   Chase Bank was false, and was never issued by Chase Bank. This was not known by

   KIS until sometime in or about late July or August of 2019.

            29.   The statements made and actions taken by EERHART were false when

   made, and were done intentionally by EERHART to induce Plaintiffs to pay to him the

   Seventy Five Thousand Dollar ($75,000.00) premium payment paid by Plaintiff.
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 8 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 8



          30.     During the course of dealings with EERHART, EERHART used supposed

   various companies, which were nothing more than his alter ego, as part of his scheme to

   defraud and as part of these fraudulent activities. These companies not only included

   Wild Stallions, LLC, the purported recipient of the wire transfer of the premium, but a

   company called Ming Global Trading as well.           These companies, including Wild

   Stallkions, LLC, had no real business and were just names used by EERHART to try to

   hide     his    scheme.      EERHART       also    used     an    e-mail    address      of

   marty@confirmedfunds.com to perpetrate these activities as well.

          31.     As a direct and proximate result of the false misrepresentations and

   fraudulent statements and actions of Defendant, EERHART, Plaintiff, KIS sustained

   significant damages, including not only the loss of the premium payment, but the lost

   opportunity to purchase the interest in TALISMAN.

          WHEREFORE, Plaintiff, KIS SURETY BONDS LLC demands entry of a judgment

   against Defendant MARTIEN EERHART in a sum in excess of the jurisdictional limits of

   this Court, together with an award of interest, costs and any other and further relief this

   Court deems just and proper.



                           Count II - Unjust Enrichment - TALISMAN

          32.     Plaintiff, KIS realleges paragraphs 1 through 14, 17 through 19, 21, 25

   through 29 as though fully set forth herein.

          33.     Regarding the POF Letter to TALISMAN, TALISMAN’s representatives,

   including but not limited to Schaff and Marcantel advised representatives of KIS,

   including but not limited to Kapatoes as well as Schleger and Feldman, that they needed
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 9 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 9



   the Proof of Funds for their annual filings with the Department of Insurance, to establish

   for the Department that it had sufficient assets to continue to write insurance and

   conduct business activities in Nevada.

          34.     In or about late December, 2016, Plaintiff provided the POF Letter to

   TALISMAN, which upon information and belief, TALISMAN used and presented and

   included in its filings with and to the Nevada Department of Insurance as part of its

   financial statements.

          35.     At various times during 2017 and 2018, Plaintiff continued to request the

   issuance of the 40% shares of stock that TALISMAN had agreed to provide to Plaintiff.

   TALISMAN failed and refused to do so, but continued to use the POF Letter as part of its

   filings with the Department of Insurance.

          36.     At some point in late 2018, TALISMAN for the first time indicated that it did

   not believe that the Proof of Funds Letter was proper and legitimate.             However,

   TALISMAN continued to use it as part of its annual filings with the Department of

   Insurance.

          37.     Both prior to the time as well as after the time Plaintiff provided the POF

   Letter to TALISMAN, KIS was unaware that the POF Letter was not legitimate and had

   not in fact been issued by Chase Bank. Plaintiff had sufficient lines of credit in order to

   issue a proper Proof of Funds, as such credit could be arranged, but it was unaware that

   EERHART had perpetrated a fraud upon KIS.

          38.     It was not until shortly before the filing of this Amended Complaint that

   Plaintiff became aware that the Proof of Funds issued by EERHART was false and

   fraudulent.
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 10 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 10




          39.     Notwithstanding, TALISMAN used and continue to use the POF Letter,

   both prior to the time it knew it was fraudulent and after, as well as during periods of time

   when it suspected that the funds may not have been available as purportedly

   established by EERHART. TALISMAN continued to use the POF Letter in its dealings

   with the Nevada Department of Insurance, as proof of the availability of $5,200,000.00

   from KIS.

          40.     Plaintiff conferred a benefit upon Defendant, TALISMAN as TALISMAN

   used the POF Letter to continue to operate and do business and earn significant

   income.

          41.     Had Plaintiff KIS not conferred this benefit upon TALISMAN, TALISMAN

   would have been unable to establish sufficient assets in order to establish its right to

   continue to do business under the Nevada Department of Insurance Rules and

   Regulations.

          42.     It would be unjust and inequitable to allow TALISMAN to retain these

   benefits without paying to KIS the reasonable value of those benefits bestowed.

          43.      As a direct and proximate result of the foregoing, Plaintiff KIS has

   sustained damages.



          WHEREFORE, Plaintiff KIS SURETY BONDS demands entry of Judgment

   against Defendant, TALISMAN CASUALTY INSURANCE COMPANY, LLC, in an

   amount in excess of the jurisdictional limits of this Court and with their costs, interest

   and for any other and further relief this Court deems just and proper.
Case 9:19-cv-80358-DMM Document 31 Entered on FLSD Docket 09/16/2019 Page 11 of 11


   KIS v. Talisman
   CASE NO: 0:19-cv-80358-DMM
   Amended Complaint - Page 11




          PLAINTIFF DEMANDS TRIAL BY JURY ON ALL ISSUES SO TRIABLE.

                                      Respectfully submitted,
                                      Counsel for the Plaintiff
                                      Seiden Law Group, LLC.
                                      150 East Boca Raton Road, Suite B
                                      Boca Raton, Florida 33432
                                      (561) 703-7002
                                      aseiden@seidenlawgroupllc.com



                                      By:____/s/_Andrew Seiden_____
                                            Andrew Seiden, Esq.
                                            Florida Bar No. 373672


                                      DAVID M. BECKERMAN, P.A.
                                      7000 West Palmetto Park Road - Suite 500
                                      Boca Raton, FL 33433
                                      DavidMBeckermanPA@gmail.com
                                      David@beckermanlaw.com
                                      (561) 391-6000 Office
                                      (561) 391-6044 Fax


                                      By:     /s/ David M. Beckerman
                                            David M. Beckerman, Esq.,
                                            Florida Bar No: 324477
